DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roadway cement filling work face including a linear section fixed to the center of the roof, reciprocating section, connecting roadway and coal wall (all in claims 8 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 should be amended to –comprising: a deep well heat recovery system-.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 6 should be amended to –the ground temperature condition-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1:
The claim recites the limitation "the mine shaft" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the outlet end" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the top and bottom" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the ground surface" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected due to their dependence on claim 1.

Regarding claim 3:
The claim recites the limitation "the heat-conducting fluid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the ground temperature condition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the phase transition temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the diameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 8:
The claim recites the limitation "the center" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the roof" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the coal wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the spacing" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the pipelines" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9:
The claim recites the limitation "the bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the pipeline” in line 3 is unclear. Several pipelines have been established in claim 1 and it’s unclear which pipeline this claim refers to. For the sake of examination, the office has assumed this limitation refers to the “heat dissipation pipeline” of claim 1. Further, it’s unclear what and “S” ring layout is. A review of the figures suggests that the heat dissipation pipeline is shaped in an S pattern or snake pattern.

Regarding claim 10:
The claim recites the limitation "the process flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the roadway cemented" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the center" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the roof" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the connecting roadway" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the top end of the heat conducting fluid downward delivery pipeline" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the top end of the heat conducting fluid lifting pipeline" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the heat-conducting fluid" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the entire pipeline” in line 21 is unclear. Several pipelines have been established in claim 1 (on which this claim depends) and it’s unclear which pipeline this limitation refers to. For the sake of examination, the office has assumed this limitation refers to all of the pipelines.

The claim recites the limitation "the temperature" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the pipeline” in line 23 is unclear. Several pipelines have been established in claim 1 (on which this claim depends) and it’s unclear which pipeline this limitation refers to. For the sake of examination, the office has assumed this limitation refers to the heat absorption pipeline.
The claim recites the limitation "the cool heat-conducting fluid" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the hot water" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a hot water utilization system” in line 31 is unclear. A hot water utilization has been established in the final line of claim 1 and it’s unclear if this limitation refers to the same structure of a different structure. For the sake of examination, the office has assumed this limitation refers to the same structure.
The claim recites the limitation "the water level" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the liquid level meter" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the geothermal" in line 35.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GB patent document GB 692,634 to Bergbau in view of US patent number 3,951,794 to Swearingen.
Regarding claim 1:
Bergbau discloses:
A multi-level deep well cooling and geothermal utilization system (figure 2), comprising a deep well heat recovery system (t), a shallow heat exchange system (p), and a high-temperature water lifting system (m), which are sequentially arranged in a deep well (l) from bottom to top; 
wherein the deep well heat recovery system (t) is located at a deep level of the mine shaft and collects heat in the deep well (see figure 2 where t is located at a deep level of the mineshaft), and comprises a heat absorption pipeline (see figure 1 below, element C), a heat-conducting fluid downward delivery pipeline (r, page 3, lines 30-37) see figure 1 below, element A) of the heat absorption pipeline (see figure 1 below, element C), and a heat-conducting fluid lifting pipeline (see figure 1 below, element D) connected to an outlet end (see figure 1 below, element B) of the heat absorption pipeline (see figure 1 below, element C); 
the shallow heat exchange system (p) is located at a shallow level of the mine shaft, utilizes the heat collected by the deep well heat recovery system (t) to heat up water, and comprises a heat storage pool (container of p) and the heat storage pool (10) is an enclosed space, and 
the top and bottom of the high-temperature water lifting system (m) are connected to the ground surface (surface that “n” is located on) and the shallow heat exchange system (p) respectively, and the high-temperature water lifting system (m) is configured to lift the hot water heated in the shallow heat exchange system (p) to the ground surface (surface “n” is located on), and comprises and a high-temperature water lifting pipeline (m) provided outside the heat storage pool (p); the ground surface (surface “n” is located on) is connected with a hot water utilization system (condenser, removes heat from the system).  

Bergbau fails to disclose:
A water pump is provided on the heat-conducting fluid lifting pipeline;
a heat dissipation pipeline arranged inside the heat storage pool for heating the heat storage pool, an inlet end of the heat dissipation pipeline is connected to the heat-conducting fluid lifting pipeline, and the outlet end of the heat dissipation pipeline is connected to the heat-conducting fluid downward delivery pipeline;

a water outflow valve;
the water outflow valve is connected with a water outflow pump arranged outside the heat storage pool.
Swearingen teaches:
	A geothermal power method including a hot water well/mine (10) and multiple heat exchangers (16, 32 and 38) throughout the system. Further, the system has arranged valves (14, 20 and further “v” devices located throughout figure 3) and pumps (8, 40 and 46) throughout the fluid lines in order to control the flow of fluid and by extension the flow of heat.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau. First, Bergbau teaches a shallow heat exchange system (p) where the pool/heat exchanger of the shallow heat exchange system is opposite where the fluid flowing through the high-temperature water lifting system (m) passes through the heat dissipation pipeline and the fluid from the heat-conducting fluid lifting pipeline (see figure 1 below, element D) is pooled in the shallow heat exchange system (p) where the claim requires the opposite or flipping of this structure (the heat-conducting fluid lifting pipeline is connected to the heat dissipation pipeline). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to flip the arrangement in Bergbau to the arrangement required by the claim (obvious to try rationale) since there is only two types of arrangements for heat exchangers such as these where the fluid from the shallow heat exchange system flows through the pipes of the heat exchanger while the fluid as disclosed in Bergbau) or the opposite where the fluid from the high-temperature water lifting system through the pipes of the heat exchanger while the fluid of the shallow heat exchange system flows pools in the heat exchanger (as required by the claim). This modification would result in the above claimed structure where a heat dissipation pipeline (o) arranged inside the heat storage pool (p) for heating the heat storage pool, an inlet end (end connecting D in figure 1 below to o) of the heat dissipation pipeline (o) is connected to the heat-conducting fluid lifting pipeline (D in figure 1 below), and the outlet end (end connecting to r in figure 2) of the heat dissipation pipeline (o) is connected to the heat-conducting fluid downward delivery pipeline (r). 

In regards to a water pump on the heat-conducting fluid lifting pipeline, a water inflow pump and a water inflow valve at an water inlet end of the heat storage pool and water outflow valve and a water outflow pump at the outlet of the heat storage pool, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to include water pumps and valves at the inlet and/or outlet of the heat-conducting fluid downward delivery pipeline  and water pumps and valves at the inlet and outlet of the heat storage pool as taught by Swearingen for the purpose of controlling the flow of fluid through the heat-conducting fluid lifting pipeline and  the heat storage pool. This would add the water pump is provided on the heat-conducting fluid lifting pipeline, the water inflow pump and a water inflow valve are provided outside an water inlet end of the heat storage pool and the water outflow valve is connected with a water outflow pump arranged outside the heat storage pool.


    PNG
    media_image1.png
    777
    1003
    media_image1.png
    Greyscale

Figure 1 – Figure 2 of Bergbau, annotated by the examiner

Regarding claim 9 (as best understood by the examiner, see the 35 USC 112(b) rejection of this claim above for the claim interpretation):
Bergbau discloses:
	The heat dissipation pipeline arranged in an "S" layout (see figure 2 were it shows the pipeline O) arranged in an S layout (arranged in the zigzag/S pattern).
Bergbau fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein the heat dissipation pipeline is arranged at the bottom of the heat storage 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to include the spacing and layout of the S pattern as described by the claim. The spacing/layout/size of the pool and the corresponding pipeline within it is a result effective variable that can be changed or varied in size in order to reduce/increase or change the heat transfer amount between the two fluids passing through the pool. For this reason, it would have been obvious to vary the size of the pool, spacing between adjacent pipes of the pipeline and the spacing between the pipeline and the bottom of the pool in order to increase the amount of heat energy transferred between the heat dissipation pipeline and the fluid within the pool.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergbau in view of Swearingen as evidenced by US patent number 4,805,415 to Van Rensburg et al..
Regarding claim 2:
Bergbau and Swearingen fails to explicitly disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein the deep level of the mine shaft is at 2,000m below the ground surface or deeper, and the shallow level of the mine shaft is at 800 to l,000m below the ground surface.  
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that wells/mines typically extend to these depths including greater than 2000 meters as evidenced by Van Rensburg which indicates wells can extend to depths of .

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergbau and Swearingen as applied to claim 1 above, and further in view of US patent application publication number 2010/0077749 to Riley.
Regarding claim 4:
Bergbau and Swearingen fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein a flow meter is provided on the heat-conducting fluid downward delivery pipeline.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau and Swearingen to include a flow meter in the heat-conducting fluid downward delivery pipeline as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).
Regarding claim 5:
Bergbau and Swearingen fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein temperature sensors are provided on the heat absorption pipeline.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau and Swearingen to include a temperature sensors in the heat absorption pipeline as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).
Regarding claim 6:
Bergbau and Swearingen fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein a temperature sensor and a liquid level meter are provided in the heat storage pool.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include ¶0102) in order to aid in automation of the system (¶0102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau and Swearingen include a temperature sensor and a liquid level meter are provided in the heat storage pool as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).
Regarding claim 7:
Bergbau and Swearingen fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein the water outflow valve is connected with a flow meter arranged inside the heat storage pool.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau and Swearingen to include a flow meter arranged inside the heat storage pool as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).

Allowable Subject Matter

Claims 3, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent 2,767,560 to Grey (see the heat exchanger 12 within the well 8), US patent number 8,973,617 to Hardin (see figure 4 and the pool 120), US patent number 9,909,782 to Lakic (see pool 220 in figure 12), US patent application publication number 2001/0022085 to Stewart (see pool 52) and US patent number 5,081,848 to Rawlings et al. (see the pools/heat exchangers 26A and 38A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY G HARRIS/Examiner, Art Unit 3746